Case: 4:17-cv-02498-AGF Doc. #: 183-13 Filed: 08/13/20 Page: 1 of 1 PageID #: 3223




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 SARAH MOLINA, et al.,                          )
                                                )
                           Plaintiffs,          )
                                                )         Case No.: 4:17-cv-2498 AGF
        v.                                      )
                                                )
 CITY OF ST. LOUIS, MISSOURI, et al.,           )
                                                )
                           Defendants.          )


                               DECLARATION OF AARON ZAGORY

 I, Aaron Zagory, declare as follows:

        1.      I am over the age of 18. I have personal knowledge of the facts set forth in this

 declaration and could and would testify competently to those facts if called as a witness.

        2.      On December 1, 2014, I saw St. Louis Metropolitan Police Department officers

 threaten to deploy pepper spray against a person they perceived to be expressing an anti-law

 enforcement view in order to retaliate against him for that perceived view and chill him from

 publicly expressing it.

        3.      On that date, I saw SLMPD officers threaten to deploy pepper spray against a

 person who was unarmed, non-threatening, nonviolent, and not engaged in any crime.

 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

 correct.

 Dated this 12th day of August, 2020



                                   By: /s/ Aaron Zagory
                                           Aaron Zagory




                                                                                   Pls.' Ex. 13
